                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

CAMERON BARRAGAN, and                                §
DIAMOND PRICE, Individually and as                   §
Next Friend of Cameron Barragan, A Minor,            §
                                                     §
                Plaintiffs,                          §     EP-19-CV-00050-DCG
v.                                                   §
                                                     §
LIBERTY COUNTY MUTUAL                                §
INSURANCECOMPANY,                                    §
                                                     §
                Defendant.                           §

                                     MEMORANDUM ORDER

        On this day, the Court sua sponte considered the above-captioned and -numbered action.

On February 8, 2019, Defendant Liberty County Mutual Insurance Company ("Defendant") filed

a "Notice of Removal" (ECF No. 1) to remove a suit styled Cameron Barragan and Diamond

Price, Individually and as v. Liberty County Mutual Insurance Company, docketed under Cause

No. DC-18-18061 (the "State-Court Action") from the 162nd Judicial District Court of Dallas

County, Texas, to this Court-the El Paso Division of the United States District Court for the

Western District of Texas. Defendant states that prior to filing this Notice of Removal, it filed,

in the state court, a motion to transfer venue to Hays County, which, according to Defendant, is

the proper venue. 1 Notice of Removal at 1 n.l, ECF No. 1. However, out of an abundance of

caution, states Defendant, it filed two notices of removal-one with this Court and the other with

the Northern District of Texas. Id.



        1
          Defendant states that the State-Court Action involves an automobile accident that occurred in
Hays County, Texas, Notice of Removal at 2-which is within the Austin Division of the United States
District Court for the Western District of Texas, see 28 U.S.C. § 124(d)(l). Plaintiffs assert state Jaw
claims for breach of contract and violations of the Texas Insurance Code. Pis.' s Original pet. at 5-6, ECF
No. 1-1.
         The removal statutes provide that a civil action pending in state court, unless Congress

expressly decides otherwise, can only be removed by a defendant "to the district court of the

United States for the district and division embracing the place where the action is pending." 28

U.S.C. § 1441(a) (emphasis added). The State-Court Action was filed in the Dallas County,

Texas, which falls within the Northern District of Texas-not the Western District of Texas.

Compare 28 U.S.C. § 124(a)(1), with id. § 124(d). As such, the action was removed to the

wrong district (as well as wrong division). "As the state action was removed to the [Western]

District of Texas in violation of the general removal statute, remand to state court is required."

Ratcliffv. Ratcliff, No. 3:15-CV-1289-L, 2015 WL 1959060, at *3 (N.D. Tex. Apr. 30, 2015)

(sua sponte remanding the improperly removed action to state court).

         Accordingly, IT IS ORDERED that the above-captioned and -numbered action-as

removed to this Court-is REMANDED to the 162nd Judicial District Court of Dallas County,

Texas.

         IT IS FURTHER ORDERED that the Clerk of this Court shall MAIL a certified copy

of this Order to the District Clerk of Dallas County, Texas.

         IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.
                                        ~
         So ORDERED and SIGNED this          JL
                                         day of February 2019.




                                                 -2-
